Citation Nr: 1213540	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an additional allowance for school children.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.  He had additional service in the Army National Guard, including from June 16, 1984 to June 30, 1984.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from November 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

In September 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

The issues of service connection for cervical spine, bilateral hip, bilateral knee and bilateral shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDING OF FACT

During the period under appeal, the evidence does not establish that the Veteran's children, G.L.A. and K.D.J., were pursing courses of instruction at approved educational institutions after their 18th birthdays.


CONCLUSION OF LAW

The criteria for additional allowance for school children during the period under appeal are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.57, 3.503, 3.667 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to additional allowance for his children, G.L.A. and K.D.J. (initials used to protect privacy), due to their school attendance after the age of 18.  These children were previously on the Veteran's award for compensation benefits.  In May 2009, however, the RO issued the Veteran a decision proposing to remove these children from his benefits award.  In August 2009, the RO issued a decision effectuating the removal of the children from the award.  This decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  Subsequently, the Veteran reapplied for the additional allowance based on having school children, and the RO denied this application in November 2009.  This decision also became final.  See 38 U.S.C.A. § 7105 (West 2002).  In June 2010, the RO again addressed the issue of the additional allowance for school children, and again denied this benefit.  The Veteran filed a notice of disagreement to this decision, and perfected an appeal of this June 2010 decision.

I.  Duties to Notify and Assist & Other Preliminary Matters

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issue on appeal adjudicated on the merits in the instant decision.  The Veteran, with his representative and with questions from the undersigned, discussed evidence of record.  The transcript of the Board hearing details that the evidence regarding the school attendance was discussed at length.  As the issue was fully explained and the undersigned asked questions that sought information directly related to the previous reason for denial, the Board finds that there was substantial compliance with Bryant.

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran was not issued a notice letter that addressed the issue of the additional allowance for school children.  To the extent the VCAA applies to the question on appeal, however, the Board finds that a remand to allow the AOJ to issue additional notice is not required.  In the June 2010 decision, the RO clearly indentified the reason for the denial - citing that the Veteran had reported overlapping dates for school attendance and that three of the schools were not accredited.  The June 2010 decision informed the Veteran that no additional benefits could be paid until discrepant data was cleared up.  Following up on the lack of clear information at the time of the hearing, the Veteran was asked specific questions regarding the Veteran's children school attendance, to include the dates of attendance at each school.  See Board Hearing Tr. at 25-29.  The denial of the sought benefit was based on the Veteran's inability to provide consistent, accurate information regarding school attendance.  Based on the contents of the June 2010 decision and the questions at the time of the Board hearing, a reasonable person would know what was needed to substantiate the claim adjudicated on the merits in this decision, and remanding for additional notice would serve no useful purpose.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Under such circumstances, the Board finds that any notice error was harmless.

Regarding a duty to assist the Veteran in the present appeal, the RO has consistently provided the Veteran the requisite forms and sought to verify the information the Veteran has provided.  The Board can find no error in the duty to assist regarding this claim.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to Additional Allowance for School Children

In his statements, the Veteran has asserted that his children, G.L.A. and K.D.J., attended schools after the age of 18, and thus, he is entitled to increased benefits.  As outlined above, the children have previously been included for purposes of determining the appropriate amount of benefits, but were later removed.  For purposes of the present appeal, the question is whether during the period under appeal the evidence shows that the Veteran had school children attending accredited schools.  

Regulations provide that additional compensation may be paid for a child after a child turns 18 in certain instances, to include when enrolled in a course of instruction at an education institution approved by VA.  This may continue until the child turns 23.  See 38 C.F.R. §§ 3.57, 3.503, 3.667 (2011).  Section 3.667 specifically provides that "pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday."  See 38 C.F.R. § 3.667 (2011). 

In this appeal, and in previous applications for the same benefit, the Veteran has supplied many forms regarding the attendance of G.L.A. and K.D.J. at multiple schools.  In a March 2009 letter, sent prior to the period under appeal, the RO asked for additional evidence, as the Veteran has supplied a VA From 21-674b, showing K.D.J.'s attendance at one school, while previous records showed her at another school.  A May 2009 Report of Contact, VA Form 119, documents that a call to a school revealed that neither student was enrolled.

During the present appeal, in VA Form 21-674s, Request for Approval of School Attendance, dated March 3, 2010, the Veteran reported that G.L.A. and K.D.J. attended several previous schools, but the dates of school attendance reported overlapped for both G.L.A. and K.D.J.; that is, the Veteran reported that each child was attending more than one school at the same time.  Additional evidence indicates that several of the schools the Veteran reported G.L.A. and K.D.J. attended were not accredited.

In the Veteran's Board hearing, he testified that he had responded to the RO's requests for information "to the best of [his] ability because [he] couldn't recall specific dates." See Board Hearing Tr. at 26.

After review of the evidence of file, the Board finds that the Veteran has not provided an accurate record of the schools attended by G.L.A. and K.D.J. after they turned 18 years old, and the RO has provided all reasonable assistance in obtaining this information.  The RO efforts have previously uncovered evidence that counters the evidence submitted by the Veteran.  In addition, several of the schools the Veteran has reported G.L.A. and K.D.J. attended are unaccredited for VA purposes.

In light of the discrepancies in information, there is no time period under appeal during which the evidence establishes entitlement to the additional allowance.  The Board cannot grant entitlement to a benefit on information that the Veteran essentially concedes is incomplete.  See generally 38 U.S.C.A. § 5107(a) (West 2002) (noting that claimants in the VA system have "the responsibility to present and support" their claims); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street . . . [i]f a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Although there are not stringent evidence requirements in this case, based on evidence, such as previous reports of school attendance dates for schools that overlapped, the RO had a basis on which to seek more accurate and complete record of school attendance, and the Veteran has not been able to provide this evidence.  See generally 38 C.F.R. § 38 C.F.R. §§ 3.213. 3.652 (2011).  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not applicable.


ORDER

Entitlement to an additional allowance for school children is denied.


REMAND

The Veteran seeks service connection for a cervical spine disability, a bilateral hip disability, a bilateral knee disability, and a bilateral shoulder disability.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.

VCAA

The Veteran was provided an April 2006 VCAA notice letter.  Review of this letter reveals that the Veteran was not provided notice of the elements of a direct service connection claim.  As direct service connection is one of the theories of entitlement on appeal, upon remand the Veteran should be provided a VCAA notice letter that addresses direct service connection.

Social Security Records

The claims file contains the decision in a disability benefits claim from the Social Security Administration (SSA).  The claims file, however, does not contain copies of the records that SSA relied upon in making its determination.  Because SSA records are potentially relevant to the Veteran's claims remaining in appellate status, they should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Private Treatment Records

The Veteran, inter alia, contends that his claimed cervical spine, bilateral hip, bilateral shoulder, and bilateral knee conditions are the result of a June 1984 in-service fall.  He is already service connected for low back and sciatic nerve disabilities resulting from the same incident.  

The limited service treatment records included in the Veteran's claims file include a note from Dr. R.H.S., a private physician, indicating that the Veteran was admitted to Hillcrest Hospital in November 1984 for a potential "ruptured lumbar disc".  The Veteran further indicated that he received treatment for his claimed bilateral shoulder disability in 1984 from the same hospital.  See Board Hearing Tr. at 12.  

The record, however, does not include any other treatment records from Dr. R.H.S.  Moreover, although it appears that the RO attempted to obtain records from Hillcrest Hospital in May 2005, only two pages of records dated in 2004 were received.  It does not appear that any additional attempt was made to obtain records from Hillcrest Hospital for the period outlined by the Veteran (mid 1980s), nor does the claims file reflect that further attempts were made to obtain these records, but that they are unavailable.  

Because treatment records from Hillcrest Hospital and Dr. R.H.S. could shed considerable light on the injuries the Veteran claims to have sustained following his June 1984 in-service fall, an (additional) attempt should be made to obtain such records on remand.  

National Guard Records

The Veteran has indicated that he served in the National Guard from October 1981 to December 1991.  See VA Form 21-526(VONAPP), submitted June 2004.  He further indicated at his September 2010 Board hearing that his National Guard Unit put him on permanent physical profile for his back, cervical spine, hip, knee and shoulder conditions from the time of his 1984 injury until he left National Guard service in 1991.  See Board Hearing Tr. at 6.

Unfortunately, however, only limited National Guard records covering limited dates between 1984 and 1986 have been associated with the Veteran's claims file.  It does not appear that an attempt has been made to obtain additional National Guard records covering the remainder of the Veteran's lengthy National Guard service.  

On remand, additional attempts should be made to obtain the remainder of the Veteran's National Guard service records, as these records may contain critical information regarding the nature of the disabilities for which the Veteran is seeking service connection.  

VA Examination

The Veteran asserts that cervical spine, hip, knee, and shoulder disabilities began due to the same incident in service that was the basis for service connection for a lumbar spine disability.  Service connection is also in effect for an associated sciatic nerve condition of the lower extremities.  The Veteran has also raised the question of secondary service connection under 38 C.F.R. § 3.310.  In an April 2007 VA examination, an examiner provided an opinion that the disabilities were not due to the service-connected lumbar spine disability, but did not address the question of aggravation by the service-connected disabilities, nor did the examiner address direct service connection.  Thus, the April 2007 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After the other directed development is completed, the Veteran should be scheduled for a VA examination that addresses the questions of direct and secondary service connection for the asserted cervical spine, hip, knee, and shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter regarding his service-connection claims for cervical spine, bilateral hip, bilateral knee, and bilateral shoulder disabilities that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate his service-connection claims on a direct basis.

2.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

3.  With any needed assistance from the Veteran, obtain the Veteran's treatment records from Dr. R.H.S.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

4.  With any needed assistance from the Veteran, obtain the Veteran's treatment records from Hillcrest Hospital, particularly those from the mid 1980s.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

5.  Obtain the Veteran's service records (personnel records and treatment records) from his period of National Guard service, that are not duplicates of the limited National Guard service records already associated with the claims file.  If any such National Guard records are unavailable, the claims file should be clearly documented to that effect.  

6.  After completing the development outlined in items 1-5 above, schedule the Veteran for an examination with an appropriately-qualified clinician, to determine the nature and etiology of the Veteran's asserted cervical spine, bilateral hip, bilateral knee, and bilateral shoulder disabilities.  The examiner shoulder note that service-connection is in effect for a lumbar spine disability and associated sciatic nerve conditions of the lower extremities.  

The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render an opinion addressing the following questions:

a.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability directly related to the June 27, 1984 incident in which he injured his back?

b.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a cervical spine disability that was caused or aggravated by the service-connected lumbar spine disability and/or service-connected sciatic nerve condition of the lower extremities?

c.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a bilateral hip disability directly related to the June 27, 1984 incident in which he injured his back?

d.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a bilateral hip disability that was caused or aggravated by the service-connected lumbar spine disability and/or service-connected sciatic nerve condition of the lower extremities?

e.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a bilateral knee disability directly related to the June 27, 1984 incident in which he injured his back?

f.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a bilateral knee disability that was caused or aggravated by the service-connected lumbar spine disability and/or service-connected sciatic nerve condition of the lower extremities?

g.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a bilateral shoulder disability directly related to the June 27, 1984 incident in which he injured his back?

h.)  Is it at least as likely as not (50 percent or greater) that the Veteran has a bilateral shoulder disability that was caused or aggravated by the service-connected lumbar spine disability and/or service-connected sciatic nerve condition of the lower extremities?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


